Name: Commission Implementing Decision (EU) 2017/925 of 29 May 2017 temporarily authorising certain Member States to certify pre-basic material of certain species of fruit plants, produced in the field under non-insect proof conditions, and repealing Implementing Decision (EU) 2017/167 (notified under document C(2017) 2800)
 Type: Decision_IMPL
 Subject Matter: Europe;  natural environment;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2017-05-31

 31.5.2017 EN Official Journal of the European Union L 140/7 COMMISSION IMPLEMENTING DECISION (EU) 2017/925 of 29 May 2017 temporarily authorising certain Member States to certify pre-basic material of certain species of fruit plants, produced in the field under non-insect proof conditions, and repealing Implementing Decision (EU) 2017/167 (notified under document C(2017) 2800) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), and in particular Article 4 and Articles 6(4), 9(1) and 13(3) thereof, Having regard to Commission Implementing Directive 2014/98/EU of 15 October 2014 implementing Council Directive 2008/90/EC as regards specific requirements for the genus and species of fruit plants referred to in Annex I thereto, specific requirements to be met by suppliers and detailed rules concerning official inspections (2), and in particular Article 8(4) thereof, Whereas: (1) Implementing Directive 2014/98/EU lays down rules for the production, certification, and marketing of pre-basic material, basic material, certified material and fruit plants. (2) Article 8(1) of Implementing Directive 2014/98/EU requires that pre-basic mother plants and pre-basic material are produced under insect proof conditions. However, Article 8(4) of that Directive provides that, for certain genera or species and under certain conditions, a Member State may be authorised to certify pre-basic material produced in the field under non-insect proof conditions or propagated from pre-basic mother plants produced in the field under non-insect proof conditions. (3) Belgium, the Czech Republic, France and Spain requested a temporary authorisation to certify pre-basic material of certain species produced in the field under non-insect proof conditions. (4) The Commission considered that it is appropriate to allow sufficient time for suppliers in those Member States to adapt their production systems while continuing their production in the field under non-insect proof conditions, taking into account that the construction of insect proof facilities requires a considerable investment of human and financial resources. (5) The authorisations to certify pre-basic material produced in the field under non-insect proof conditions for certain genera or species were thus granted to those Member States by Commission Implementing Decision (EU) 2017/167 (3). (6) The authorisations to Belgium and France were granted for a short period of 2 years as producers in Belgium and France had started to invest in the construction of insect proof facilities in an early stage. By contrast, the temporary authorisations to the Czech Republic and Spain were granted for a 5-year period as producers in those Member States need more time to comply with the requirement of production in insect proof facilities. (7) It is appropriate to maintain the temporary authorisations granted to Belgium, the Czech Republic, France and Spain since the conditions which justified their granting are still met. (8) Sweden has submitted a request for a temporary authorisation pursuant to Article 8(4) of Implementing Directive 2014/98/EU at a later date than Belgium, the Czech Republic, France and Spain. (9) It is appropriate to allow sufficient time for suppliers in Sweden to adapt their production systems while continuing their production in the field under non-insect proof conditions, taking into account that the construction of such insect proof facilities requires a considerable investment of human and financial resources. (10) Sweden should therefore also be granted a temporary authorisation to certify pre-basic material produced in the field under non-insect proof conditions for certain genera or species. That authorisation should apply for a 5-year period as producers in Sweden need a relatively long time to comply with the requirement of production in insect proof facilities. (11) Implementing Decision (EU) 2017/167 established appropriate measures for Belgium, the Czech Republic, France and Spain to ensure an identical health status of pre-basic mother plants and pre-basic material produced in the open field as compared to pre-basic mother plants and pre-basic material produced in insect proof facilities. Those measures took into account the need to limit the risk of infection in accordance with the climatic conditions, the growing conditions of the pre-basic mother plants and pre-basic material concerned, and the distance of the pre-basic mother plants and pre-basic material concerned to any relevant cultivated and wild species, based on the expert knowledge regarding the prevalence and biology of the relevant pests. (12) The measures concerning the health status of pre-basic mother plants and pre-basic material established by Implementing Decision (EU) 2017/167 for Belgium, the Czech Republic, France and Spain should be maintained and similar measures should be established for Sweden. (13) For the purpose of clarity and legal certainty, Implementing Decision (EU) 2017/167 should be repealed and replaced by a new Decision. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Authorisation 1. Belgium and France may until 31 December 2018 certify pre-basic material belonging to the relevant species listed in the Annex and produced in the open field under non-insect proof conditions, provided that the requirements set out in Articles 2, 3 and 4 are fulfilled. Belgium and France may until 31 December 2018 also certify pre-basic material propagated from pre-basic mother plants belonging to the relevant species listed in the Annex, which were produced in the open field under non-insect proof conditions, provided that the requirements set out in Articles 2, 3 and 4 are fulfilled. 2. The Czech Republic and Spain may until 31 December 2022 certify pre-basic material belonging to the relevant species listed in the Annex and produced in the open field under non-insect proof conditions, provided that the requirements set out in Articles 2, 3 and 4 are fulfilled. The Czech Republic and Spain may until 31 December 2022 also certify pre-basic material propagated from pre-basic mother plants belonging to the relevant species listed in the Annex, which were produced in the open field under non-insect proof conditions, provided that the requirements set out in Articles 2, 3 and 4 are fulfilled. 3. Sweden may until 31 May 2023 certify pre-basic material belonging to the relevant species listed in the Annex and produced in the open field under non-insect proof conditions, provided that the requirements set out in Articles 2, 3 and 4 are fulfilled. Sweden may until 31 May 2023 also certify pre-basic material propagated from pre-basic mother plants belonging to the relevant species listed in the Annex, which were produced in the open field under non-insect proof conditions, provided that the requirements set out in Articles 2, 3 and 4 are fulfilled. Article 2 Maintenance 1. The pre-basic mother plants and the pre-basic material produced in the field shall be maintained in accordance with the requirements set out in Section A of the Annex for the Member States and species concerned. 2. Grafting and pruning tools and machinery shall be checked, cleaned and disinfected before and after each use on the pre-basic mother plants and the pre-basic material concerned. 3. There shall be an appropriate distance between pre-basic mother plants so as to minimise root contact between those plants. There shall also be an appropriate distance between pre-basic propagating materials so as to minimise root contact between those propagating materials. Article 3 Visual inspection, sampling and testing In addition to the visual inspection, sampling and testing requirements set out in Articles 10 and 11 of Implementing Directive 2014/98/EU, the Member States concerned shall ensure that the requirements set out in Section B of the Annex to this Decision for the species concerned are complied with. Article 4 Labelling of pre-basic mother plants and pre-basic material 1. In addition to the information required by Article 2(2) of Commission Implementing Directive 2014/96/EU (4), the label of pre-basic mother plants and pre-basic material produced in Belgium and France in accordance with this Decision shall contain the indication: Produced in the field in accordance with Commission Implementing Decision (EU) 2017/925; certification authorised until 31 December 2018.. In addition to the information required by Article 2(2) of Implementing Directive 2014/96/EU, the label of pre-basic mother plants and pre-basic material produced in the Czech Republic and Spain in accordance with this Decision shall contain the indication: Produced in the field in accordance with Commission Implementing Decision (EU) 2017/925; certification authorised until 31 December 2022.. In addition to the information required by Article 2(2) of Implementing Directive 2014/96/EU, the label of pre-basic mother plants and pre-basic material produced in Sweden in accordance with this Decision shall contain the indication: Produced in the field in accordance with Commission Implementing Decision (EU) 2017/925; certification authorised until 31 May 2023.. 2. Where an accompanying document is provided pursuant to Article 3(1) of Implementing Directive 2014/96/EU, the information on the official label referred to in paragraph 1 of this Article may be restricted to Produced in the field. In such a case, the accompanying document of the pre-basic mother plants and the pre-basic material concerned shall contain, in addition to the information required by Article 3(2) of Implementing Directive 2014/96/EU, the indication provided for in paragraph 1 of this Article. Article 5 Labelling of basic material and certified material 1. In addition to the information required by Article 2(2) of Implementing Directive 2014/96/EU, the label of basic and certified material propagated from pre-basic material produced pursuant to this Decision shall contain the indication: Derived from material produced in the field in accordance with Commission Implementing Decision (EU) 2017/925.. 2. Where an accompanying document is provided pursuant to Article 3(1) of Implementing Directive 2014/96/EU, the information on the official label referred to in paragraph 1 of this Article may be restricted to Derived from material produced in the field. In such a case the accompanying document shall contain, in addition to the information required by Article 3(2) of Implementing Directive 2014/96/EU, the indication provided for in paragraph 1 of this Article. Article 6 Notification Each Member State authorised to certify pre-basic material pursuant to Article 1 shall immediately notify the Commission and all other Member States of any certification under that Article. The notification shall contain the quantity of the pre-basic mother plants and pre-basic material, and the species to which those pre-basic mother plants and that pre-basic material belong. Article 7 Repeal Implementing Decision (EU) 2017/167 is repealed. Article 8 Addressees This Decision is addressed to the Member States. Done at Brussels, 29 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 267, 8.10.2008, p. 8. (2) OJ L 298, 16.10.2014, p. 22. (3) Commission Implementing Decision (EU) 2017/167 of 30 January 2017 temporarily authorising Belgium, the Czech Republic, France and Spain to certify pre-basic mother plants and pre-basic material of specific species of fruit plants referred to in Annex I to Council Directive 2008/90/EC, produced in the field under non-insect-proof conditions (OJ L 27, 1.2.2017, p. 143). (4) Commission Implementing Directive 2014/96/EU of 15 October 2014 on the requirements for the labelling, sealing and packaging of fruit plant propagating material and fruit plants intended for fruit production, falling within the scope of Council Directive 2008/90/EC (OJ L 298, 16.10.2014, p. 12). ANNEX SECTION A Lists of species referred to in Article 1 and requirements concerning their maintenance referred to in Article 2 1. Belgium 1.1. List of species: Malus domestica Mill., Prunus avium, P. cerasus, P. domestica, P. persica, Pyrus communis L. and rootstocks of those species. 1.2. Requirements for all species listed above 1.2.1. Measures Where visual inspections for the presence of insect vectors relevant for the pests listed in Part A of Annex I and in Annex II to Implementing Directive 2014/98/EU detect the presence of those vectors, there shall be an insecticide treatment. 1.3. Requirements specific for certain species 1.3.1. Prunus avium, P. cerasus, P. domestica, and P. persica 1.3.1.1. Growing conditions Pre-basic mother plants and pre-basic material shall be prevented from flowering. 2. The Czech Republic 2.1. List of species: Castanea sativa Mill. and Juglans regia L. 2.2. Requirements for both species listed above 2.2.1. Measures In case of doubts concerning the presence of the relevant pests listed in Part A of Annex I and in Annex II to Implementing Directive 2014/98/EU on pre-basic mother plants and pre-basic material, those pre-basic mother plants and that pre-basic material shall immediately be removed. 2.2.2. Growing conditions Pre-basic mother plants shall be prevented from flowering through annual pruning at the beginning of each vegetative period. 2.3. Requirements specific for certain species 2.3.1. Juglans regia L. 2.3.1.1. Growing conditions Pre-basic mother plants shall be planted in areas where visual inspections have confirmed the absence of vectors of cherry leafroll virus. 3. France 3.1. List of species: Castanea sativa Mill., Corylus avellana L., Cydonia oblonga Mill., Juglans regia L., Malus domestica Mill., Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, P. salicina, and Pyrus communis L. 3.2. Requirements for all species listed above 3.2.1. Measures Where visual inspections for the presence of insect vectors relevant for the pests listed in Part A of Annex I and in Annex II to Implementing Directive 2014/98/EU detect the presence of those vectors, there shall be an insecticide treatment. 3.2.2. Growing conditions Pre-basic mother plants shall be grafted on rootstocks produced by in vitro culture where available. 3.3. Requirements specific for certain species 3.3.1. Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, and P. salicina Pre-basic mother plants and pre-basic material shall be prevented from flowering. 4. Spain 4.1. List of species: Olea europaea L., Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, P. persica, and Pyrus communis L. 4.2. Requirements for all species listed above 4.2.1. Measures Where visual inspections for the presence of insect vectors relevant for the pests listed in Part A of Annex I and in Annex II to Implementing Directive 2014/98/EU detect the presence of those vectors, there shall be an insecticide treatment. 4.3. Requirements specific for certain species 4.3.1. Olea europaea L. 4.3.1.1. Isolation distance There shall be an isolation distance of at least 100 m to any cultivated or wild Olea europaea L. which is not subject to a certification scheme. 4.3.2. Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, and P. persica 4.3.2.1. Isolation distance There shall be an isolation distance of at least 500 m to any cultivated or wild Prunus amygdalus, P. cerasus and P. prunophora which are not subject to a certification scheme. 4.3.2.2. Growing conditions Pre-basic mother plants and pre-basic material shall be prevented from flowering. 4.3.3. Pyrus communis L. 4.3.3.1. Isolation distance There shall be an isolation distance of at least 500 m to any cultivated or wild P. communis L. which is not subject to a certification scheme. 4.3.3.2. Growing conditions Pre-basic mother plants and pre-basic material shall be prevented from flowering. 5. Sweden 5.1. List of species: Malus domestica Mill. and Pyrus communis L. 5.2. Requirements for all species listed above 5.2.1. Measures Whenever the presence of the insects listed in Part A of Annex I to Implementing Directive 2014/98/EU is detected, there shall be an insecticide treatment. 5.2.2. Isolation distance There shall be an isolation distance of at least 500 m to any cultivated or wild plants of Malus domestica Mill. and Pyrus communis L. which are not subject to a certification scheme. By way of derogation, there shall be an isolation distance of at least 40 m from a gene bank of Malus domestica Mill. plants which are not subject to a certification scheme, if (a) sampling and testing of the plants in that gene bank is carried out in accordance with the requirements of Implementing Directive 2014/98/EU for the species concerned; and (b) visual inspections in that gene bank are carried out at least twice per growing season. SECTION B Requirements concerning visual inspection, sampling and testing referred to in Article 3 1. Belgium 1.1. Requirements for all species listed in point 1.1 of Section A 1.1.1. Visual inspection Visual inspections shall be carried out at least once per year for the presence of the insect vectors relevant for the pests listed in Part A of Annex I and in Annex II to Implementing Directive 2014/98/EU. 1.2. Requirements specific for certain species 1.2.1. Malus domestica Mill. and Pyrus communis L. 1.2.1.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for the insect-transmitted and pollen-transmitted viruses listed in Part A of Annex I and in Annex II to Implementing Directive 2014/98/EU. 1.2.2. Prunus avium, P. cerasus, P. domestica, and P. persica 1.2.2.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year and at each multiplication cycle for the insect-transmitted and pollen-transmitted viruses listed in Annex II to Implementing Directive 2014/98/EU. 2. The Czech Republic 2.1. Requirements specific for certain species 2.1.1. Castanea sativa Mill. 2.1.1.1. Visual inspection Visual inspections referred to in Article 10(1) of Implementing Directive 2014/98/EU shall be carried out from April to May. 2.1.2. Juglans regia L. 2.1.2.1. Visual inspection Visual inspections referred to in Article 10(1) of Implementing Directive 2014/98/EU shall be carried out in late summer or autumn. 3. France 3.1. Requirements specific for certain species 3.1.1. Corylus avellana L. 3.1.1.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for apple mosaic virus (ApMV). 3.1.2. Cydonia oblonga Mill., Malus domestica Mill., and Pyrus communis L. 3.1.2.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for apple chlorotic leaf spot virus (ACLSV), apple stem-grooving virus (ASGV), apple stem-pitting virus (ASPV) and rubbery wood. 3.1.3. Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, and P. salicina 3.1.3.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year and at each multiplication cycle for prune dwarf virus (PDV) and Prunus necrotic ringspot virus (PNRSV). In the case of P. persica, each pre-basic mother plant shall be sampled and tested every year and at each multiplication cycle for peach latent mosaic viroid (PLMVd). 4. Spain 4.1. Requirements specific for certain species 4.1.1. Olea europaea L. and Pyrus communis L. 4.1.1.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for the viruses and virus-like diseases listed in Annex II to Implementing Directive 2014/98/EU. 4.1.2. Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, and P. persica 4.1.2.1. Sampling and testing Sampling and testing shall be carried out every year for the viruses and virus-like diseases listed in Annex II to Implementing Directive 2014/98/EU. 5. Sweden 5.1. Requirements for all species listed in point 5.1 of Section A 5.1.1. Visual inspection Visual inspections referred to in Article 10(1) of Implementing Directive 2014/98/EU shall be carried out at least twice per growing season.